DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-6, 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach or render obvious the invention as essentially claimed.
White et al. (US 2003/0233206) was considered most pertinent to applicant's disclosure.  
White et al. disclose a service device (12, fig. 4) and method for providing a service to a motor vehicle (30, fig. 2, device provides diagnostics on vehicle fuel storage system), wherein the service is not a refueling operation of a pressure vessel system (15) of the motor vehicle which is performed at a filling station, comprising: a service-device-side refueling coupling part (part of fill system not shown but would selectively connect to 32, [0114]; note, the system 12 of White is interpreted as a service device connectable to a motor vehicle, because even if it’s part of the vehicle, it has to be connected to it to be a part of it. There is no limiting language on how one can interpret a “side” of the service device for refueling and a side of the motor vehicle for refueling, nor that either coupling part has to be part of the motor-vehicle or the service-device, just that they are on their side in some manner. Since the coupling part 32 is considered a part of the vehicle refueling assembly that would connect flow to the pressure vessel 14 of 15 and is generally part of the vehicle, it is interpreted as a motor-vehicle-side refueling coupling part) which is connectable to a motor-vehicle-side refueling coupling part (32, fig. 2; the control system 12 is shown in fig. 1 as a separate/parallel system to the motor vehicle fuel storage assembly 15, and therefore the coupling part that would connect with 32 is interpreted as being on the service device side for refueling); and a controller (100 or 150), wherein the controller is configured to send control signals (from 106, 114, or 172) to a control unit (computer, not shown, [0030],[0035]) of the motor vehicle to activate an actuator system (16, 38 inlet or 20, 42 output) of the pressure vessel system of the motor vehicle based on the control signals (signals from 160 would activate the actuator of the pressure vessel system to prevent filling, [0088]).
However, White does not further disclose or render obvious wherein the service device is not a part of the motor vehicle. Rather, the "service device 12" (control system 12) of White is actually a part of the high-pressure gas storage system 10 of the motor vehicle and is therefore not a service device that is not a part of the motor which is connectable to the motor vehicle. Modifying White so that the service device was not a part of the motor vehicle would require substantial redesign, changing the intent of the invention and would not be considered obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number (571) 270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753